Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 5-10, 12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is related to a system comprising a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for: running an augmented reality application; obtaining information relating to candidate trigger items; capturing an image or video of a physical target; determining, based at least on the information relating to the candidate trigger items, whether the image or video of the physical target thus captured matches one of the candidate trigger items; and responsive to a determination that the image or video of the physical target thus captured matches one of the candidate trigger items, displaying, through the augmented reality application, an augmented reality presentation that includes a visual output of the physical target and augmented reality content, wherein the augmented reality content comprises at least one of a replica of the physical target, audio data, video data, image data, or text data.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method, a system, and a computer program product including, inter alia, 
responsive to a determination, by the electronic device or the augmented reality server computer, that the image or video of the physical target captured by the electronic device matches one of the candidate trigger items, displaying, on the electronic device through the augmented reality application, an augmented reality presentation that includes a visual output of the physical target and augmented reality content, wherein the augmented reality content comprises at least one of a replica of the physical target, audio data, video data, image data, or text data; 

initiating, by the electronic device or the augmented reality server computer, a collaborative augmented reality session between the electronic device and the other electronic device, of claim 1 (fig. 4); 
responsive to a determination that the image or video of the physical target thus captured matches one of the candidate trigger items, displaying, through the augmented reality application, an augmented reality presentation that includes a visual output of the physical target and augmented reality content, wherein the augmented reality content comprises at least one of a replica of the physical target, audio data, video data, image data, or text data, 
detecting that an electronic device has captured an image or video of the physical target or a replica thereof; and 
initiating a collaborative augmented reality session between the system and the electronic device, of claim 8 (fig. 4); and 
responsive to a determination that the image or video of the physical target thus captured matches one of the candidate trigger items, displaying, through the augmented reality application, an augmented reality presentation that includes a visual output of the physical target and augmented reality content, wherein the augmented reality content comprises at least one of a replica of the physical target, audio data, video data, image data, or text data, 
detecting that another electronic device has captured an image or video of the physical target or a replica thereof; and 
initiating a collaborative augmented reality session between the electronic device and the other electronic device, of claim 15 (fig. 4).
Kim et al. (US 2012/0038668) teaches a mobile terminal that may transmit information regarding a target object included in an image that has been previously captured and stored to a different mobile terminal. Meta data of the stored image may include location information, direction information, and/or the like, of the mobile terminal or may include information for acquiring or accessing AR information regarding the target object. When each different AR information is matched to each different AR marker, the meta data of the stored image may include identification information (e.g., a serial number of the AR marker, etc.) of the AR marker marked or attached to the target object. The mobile terminal may recognize the target object by using the meta data or acquire AR information associated with the target object.  Kim at least does not teach above collaboration process between two devices as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628